Title: To James Madison from Daniel Parker, 9 October 1813
From: Parker, Daniel
To: Madison, James


War Office Oct. 9th. [1813]
I have the honor to enclose to the President of the U.States a copy of a letter this moment rec’d from Genl. Harrison. A copy has been given to the printer for the paper of tomorrow.
In a P.S. The Genl. says the aggregate force with me is about 5000 of which 2000 are regulars & the rest Ky. militia. The Penna. Regt. with the exception of about 100 refused to cross the line.
The Southern mail leaves immediately.
Daniel Parker
